RUDMAN, J.
[¶ 1] Robert Lee Harris Jr. appeals from the decision entered in the Superior Court (Lincoln County, Brodrick, J.) dismissing his post-conviction petition with prejudice. Harris contends the court erred in dismissing his petition. We disagree and affirm the judgment.
[¶ 2] In 1991, Harris was convicted of rape after a jury trial in Lincoln County. In 1992, Harris pled guilty to a second count of rape in Knox County. He appealed his convictions. His appeals were consolidated and the judgments entered in Knox and Lincoln Counties were affirmed by this court in a memorandum of decision. State v. Harris, No. 6180 (Me. May 15, 1992) (mem.). On July 30, 1993, Harris filed separate post-conviction petitions. The court ordered Harris’s claims of ineffective assistance of counsel to be assigned to the regular criminal docket in Knox and Lincoln Counties, respectively. The cases were not consolidated. The docket entries in both cases indicate sporadic activity, and the Lincoln County docket reflects an entry on February 9, 1994:
Oral motion made by petitioner Robert Harris for the court to take no further action on this or Knox County matters until notified to do so by petitioner. GRANTED.
[¶ 3] On August 18, 1995, the State filed a motion to dismiss both the Knox and Lincoln County post-conviction petitions pursuant to M.R.Crim. P. 70(e).1 On *352November 7,1995, the Lincoln County Superior Court held a hearing on the motion, and court-appointed counsel represented Harris at the hearing. The court (Bro-drick, J.), following the mandate of Rule 70(e), dismissed Harris’s petitions, stating:
I find that Mr. Harris requested that nothing take place until he told the court to have something take place, I find that nothing has happened for more than a year and I find no cause good or otherwise why nothing has happened for more than a year, and the motion to dismiss on both cases is granted.
[¶ 4] Subsequent to the court’s dismissal of his petitions, Harris filed motions for the appointment of new counsel. After the appointment of such counsel on September 5.1997, Harris filed a motion to restore his petitions for post-conviction review to the docket. The court (Brodrick, J.) denied the petitions after a hearing on November 24.1997.
[¶ 5] Although M.R.Crim. P. 76(c)2 provides that an appeal must be taken within 20 days of a court’s decision, it was not until January 5, 1998 that Harris filed a notice of appeal from the judgment pursuant to 15 M.R.S.A. § 2131 (Supp.1998).3 On April 24, 1998, we issued an order granting a certificate of probable cause. That order provided:
WHEREAS, pursuant to 15 M.R.S.A. § 2131, [Harris] has filed a notice of appeal from the judgment entered in the Superior Court in the above-entitled post-conviction review proceeding, which notice by law constitutes a request for a certificate of probable cause; and
WHEREAS, [Harris] was unaware of the dismissal of his petition until after the appeal period had elapsed because of circumstances outside of [his] control;
NOW, THEREFORE, it is ORDERED that the time to file an appeal from the judgment in the above-entitled post-conviction review proceeding should be and hereby is extended for good cause shown. [Harris] is ORDERED to file an appeal from the November 7, 1995 judgment of the Superior Court by *353May 26, 1998. It is FURTHER ORDERED that a copy of this order shall constitute the certifícate of probable cause required under 15 M.R.S.A. § 2131. The appeal shall proceed in accordance with the provision of Rules 76 through 78 of the Maine Rules of Criminal Procedure.
[¶ 6] Thus, we limited our review to an appeal from the November 7, 1995 judgment of the Superior Court which dismissed Harris’s petitions for post-conviction review. By its plain language, M.R.Crim. P. 70(e) mandates the assigned justice to dismiss a petition for want of prosecution absent a showing of good cause. At the November 7, 1995 hearing, Harris offered no “good cause” as to why the court should not dismiss the petitions. In fact, the failure to prosecute was attributable, at least in part, to Harris’s own inactivity after asking the court to take no further action until he notified the court to do so.
[¶ 7] Harris brought his petitions pursuant to Chapter 305-A of Title 15 of the Maine Revised Statutes Annotated. This chapter provides “a comprehensive and ... exclusive method of review of ... criminal judgments.” 15 M.R.S.A. § 2122 (Supp.1998).
[¶ 8] Chapter 305-A specifically authorizes the Supreme Judicial Court to adopt rules governing procedures in post-conviction review cases. See 15 M.R.S.A. § 2129(5) (Supp.1998). In 1981, we adopted Rules 65-78 of the Maine Rules of Criminal Procedure, to govern post-conviction review proceedings. See M.R.Crim. P. 65-78. The statute and rules we promulgated are designed to afford speedy relief in post-conviction actions. M.R.Crim. P. 70(e) mandates a dismissal of the proceeding unless the petitioner establishes good cause for delay. Although M.R.Crim. P. 70(e) affords the petitioner an opportunity to make a showing of good cause, the rule requires the dismissal of the action in the absence of such a showing, even under circumstances in which dismissal might seem unfair to the petitioner. The Legislature in enacting the statute, and we in adopting the applicable rules, sought to provide an efficient procedure for the review of criminal convictions and to bring finality to criminal prosecutions.
The entry is:
Judgment affirmed.

. Rule 70(e) provides:
(e) Dismissal of Petition for Failure to Prosecute. The assigned justice, on his or *352her own initiative or on motion of the respondent, after notice to the parties, and in the absence of a showing of good cause to the contrary by the petitioner, shall dismiss a petition for want of prosecution at any time more than one year after the last docket entry showing any action taken therein by the petitioner other than a motion for a continuance. Unless the assigned justice in the order for dismissal otherwise specifies, such dismissal shall operate as an adjudication upon the merits.
M.R.Crim. P. 70(e) (emphasis added).


. Rule 76(c) provides:
RULE 76. REVIEW OF FINAL JUDGMENT BY THE LAW COURT
(c) Time for Taking Appeal. The time within which an appeal may be taken shall be 20 days from the entry of the judgment making final disposition on the docket, except that, upon a showing of excusable neglect, the assigned justice may, before or after the time has expired, with or without motion and notice, extend the time for filing the notice of appeal not exceeding 30 days from the expiration of the original time herein prescribed.
M.R.Crim. P. 76(c) (emphasis added).


. Section 2131 of Title 15 provides, in pertinent part:
§ 2131. Review of final judgment
A final judgment entered under section 2130 may be reviewed by the Law Court. 1. Appeal by petitioner. An appeal by the petitioner may not proceed unless the Law Court issues a certificate of probable cause. The filing of the notice of appeal shall be deemed to constitute a request for a certificate. The clerk of the Superi- or Court, upon receipt of a notice of appeal, shall forward to the Law Court the complete record of the proceedings. The record so forwarded shall be returned to the clerk of the Superior Court with the order of the Law Court. Denial of the certificate constitutes finality of the proceedings.
3. Procedure on appeal. The time for appeal and the manner of taking an appeal shall be as the Supreme Judicial Court shall by rule provide.
15 M.R.S.A. § 2131 (Supp.1998).